Contact: Mark T. Reitzes For immediate release 513-661-0457 Cheviot Financial Corp. Reports First-Quarter Earnings CINCINNATI, Ohio – April 29, 2016 – Cheviot Financial Corp. (NASDAQ: CHEV), the parent company of Cheviot Savings Bank, today reported net earnings for the first fiscal quarter of 2016 of $4,000 compared to $1,000 of earnings for the three months ended March 31, 2015. For the three months ended March 31, 2016: Net earnings for the three months ended March 31, 2016 and 2015 totaled $4,000 and $1,000, respectively.We experienced a decrease in general, administrative and other expenses of $221,000, an increase of $119,000 in net interest income and an increase of $8,000 in other income, which were partially offset by an increase in the provision for losses on loans of $398,000, and by a decrease of $53,000 in the provision for federal income taxes. Total interest income increased $13,000, or 0.3%, to $4.5 million for the three months ended March 31, 2016, from the comparable quarter in 2015.Interest income on loans increased $252,000, or 6.9%, to $3.9 million during the 2016 quarter from $3.6 million for the 2015 quarter.This increase was due primarily toa $35.3 million, or 10.5%, increase in the average balance of loans outstanding, which was partially offset by a 14 basis point decrease in the average yield on loans to 4.18% for the 2016 quarter from 4.32% for the three months ended March 31, 2015.Interest income on mortgage-backed securities increased $19,000, or 47.5%, to $59,000 for the three months ended March 31, 2016, from $40,000 for the comparable 2015 quarter, due primarily to a $1.5 million, or 16.6% increase in the average balance of securities outstanding and a 46 basis point increase in the average yield.Interest income on investment securities decreased $270,000, or 39.2%, to $418,000 for the three months ended March 31, 2016, compared to $688,000 for the same quarter in 2015, due primarily to a decrease of $48.5 million, or 36.8% in the average balance of investment securities outstanding and by an eight basis point decrease in the average yield to 2.01% in the 2016 quarter.Interest income on other interest-earning deposits increased $12,000, or 12.9% to $105,000 for the three months ended March 31, 2016. Interest expense decreased $106,000, or 11.9% to $785,000 for the three months ended March 31, 2016, from $891,000 for the same quarter in 2015.Interest expense on borrowings decreased by $19,000, or 17.0%, due primarily to a $2.1 million decrease in the average balance outstanding, and a nine basis point decrease in the average cost of borrowings.Interest expense on deposits decreased by $87,000, or 11.2%, to $692,000, from $779,000, due primarily to a seven basis point decrease in the average cost of deposits to 0.62% and by a $4.9 million, or 1.1% decrease in the average balance of deposits outstanding. As a result of the foregoing changes in interest income and interest expense, net interest income increased by $119,000, or 3.3%, to $3.7 million for the three months ended March 31, 2016, as compared to the same quarter in 2015.The average interest rate spread increased to 2.95% for the three months ended March 31, 2016 from 2.85% for the three months ended March 31, 2015.The net interest margin increased to 3.00% for the three months ended March 31, 2016 from 2.89% for the three months ended March 31, 2015. As a result of the overall change in the composition in our loan portfolio, we recorded a provision for losses on loans of $541,000 for the three months ended March 31, 2016, as compared to $143,000 for the three months ended March 31, 2015.At March 31, 2016, our gross loan portfolio consisted of 43.6% in multi-family, construction and commercial loans as compared to 32.9% at March 31, 2015. Other income increased $8,000, or 1.2%, to $689,000 for the three months ended March 31, 2016, compared to the same quarter in 2015.The increase is due primarily to an increase in service fee income of $26,000 and an increase in the gain on sale of real estate acquired through foreclosure of $12,000, which was partially offset by a decrease in the gain on sale of loans of $25,000. General, administrative and other expense decreased $221,000, or 5.4%, to $3.9 million for of the three months ended March 31, 2016.This decrease is primarily a result of a decrease in employee compensation and benefits of $655,000, which was partially offset by an increase of $196,000 in legal and professional expense and an increase of $150,000 in real estate owned impairment.The increase in legal and professional expense was due primarily to fees incurred in relation to our proposed merger with MainSource Financial Group. As previously announced, on February 3, 2015 we entered into a severance agreement (the “Agreement”) with our former President and Chief Executive Officer in connection with his retirement.The Agreement included non-competition, non-solicitation and confidentiality provisions and a full and final release of claims, in exchange for which we paid the former President and Chief Executive officer a total of $765,330 upon his retirement.The execution of this Agreement and resulting payments caused the majority of the increase in employee compensation and benefits andrelated property, payroll and other taxes for the quarter ended March 31, 2015. The provision for federal income taxes decreased $53,000 for the three months ended March 31, 2016. Financial Condition Changes at March 31, 2016 and December 31, 2015: At March 31, 2016, total assets were $561.9 million, compared with $572.0 million at December 31, 2015.Total assets decreased $10.1 million, or 1.8%, primarily due to a decrease in investment securities of $14.3 million and a decrease in loans receivable of $8.9 million, which were partially offset by an increase in mortgage-backed securities of $17.3 million.The decrease in investment securities was a result of maturities and investments of $15.0 million being called at par.The decrease in loans receivable resulted from principal repayments of $19.6 million and the sale of loans in the secondary market of $5.7 million, which was partially offset by loan originations of $16.7 million. Total liabilities were $465.6 million at March 31, 2016, a decrease of $9.9 million, or 2.1% compared to $475.5 million at December 31, 2015.The decrease in total liabilities is a result of a decrease of $8.2 million, or 1.8% in total deposits which totaled $446.7 million at March 31, 2016, as compared to $454.9 million at December31, 2015.Advances from the Federal Home Loan Bank of Cincinnati decreased by $506,000, or 4.0%, to $12.1 million at March 31, 2016, from $12.6 million at December 31, 2015.The decrease is a result of repayments during the quarter ended March 31, 2016. Shareholders’ equity at March 31, 2016 was $96.3 million, a decrease of $168,000, or 0.2%, from December 31, 2015.The decrease primarily resulted from dividend payments on common stock of $681,000, which was partially offset by a decrease of $437,000 in other comprehensive loss on securities designated as available for sale.At March 31, 2016, tangible book value per share was $12.60 as compared to $12.62 at December 31, 2015.Tangible book value per share was affected by the increase in the fair market value of investment securities designated as available for sale as other comprehensive loss decreased during the 2016 period.At March 31, 2016 other comprehensive loss was $31,000.Over time, the impact of the other comprehensive loss on our tangible book value per share would decrease as investments are called or mature at par, however, a sudden increase in interest rates can have an adverse effect, as increases in rates may increase accumulated comprehensive loss. SUMMARIZED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AND CONSOLIDATED STATEMENTS OF INCOME The following tables set forth consolidated selected financial and other data of Cheviot Financial Corp. at the dates and for the periods presented. For the Three Months Ended (Unaudited) (Unaudited) 3/31/2016 3/31/2015 Selected Operating Data: (In thousands, except per share data) Total interest income $ $ Total interest expense Net interest income Provision for losses on loans Net interest income after provision for losses on loans Total other income Total general, administrative and other expense Earnings (loss) before income taxes ) 23 Federal income taxes (benefits) ) 22 Net earnings $
